DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Amendment filed on 4/18/2022. Claims 8-13, 15-17 and 19-27 are pending in the case. Claims 1-7, 14 and 18 are cancelled. 

Remarks
2.	The Information Disclosure Statement(s) (IDS) submitted on 3/25/2022 and 4/14/2022 have been considered.

Allowable Subject Matter

3.	Claims 8-13, 15-17 and 19-27 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 8, 24 and 25, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Tokuchi teaches a messaging session in which an automatic response assistant (chatbot) sends a first help message to a user with an icon associated with the automatic response assistant. The user replies, and the automatic response assistant sends a second message with a different icon representing a printer. 
The prior art of Kim teaches that a predetermined expression from the text indicates counselor switching. The predetermined expression includes a keyword indicating a human-counselor-dedicated task.
But the claims of the present invention recite a different combination of limitations. Claim 8 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“control the communication interface to transmit a first message from the first account to the second account, 
so that the first message and a first image set by the first account are displayed in a terminal of a user of the second account, 
the first image being associated with the first account, 
control the communication interface to receive, from the second account, first information related to a user of the first account, 
control the communication interface to transmit second information related to a second image based on the first information, 
the second image being set by the first account and different from the first image, the second image being associated with the first account; and 
control the communication interface to transmit a second message from the first account to the second account, 
so that the second message and the second image based on the second information are displayed in the terminal of the user of the second account“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
May 21, 2022